Citation Nr: 1538862	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1953 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown to have been present in service, a sensorineural hearing loss was not compensably disabling within the one year presumptive period or for many years thereafter, and a bilateral hearing loss disability is unrelated to in-service noise exposure.

2.  Tinnitus is not shown to have been present in service, was not compensably disabling within the one year presumptive period or for many years thereafter, and is unrelated to in-service noise exposure.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2015).


2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board notes that the claims file includes all available service treatment records and private VA treatment records. Though the Veteran's service treatment records were damaged by a 1973 fire at the National Personnel Records Center, the Board finds that all of the Veteran's service treatment records appear to be present and legible for the purpose of analyzing the present claims.

The Veteran was afforded a February 2013 VA examination as to the nature and etiology of his bilateral hearing loss disability and tinnitus. For the reasons stated below, the Board finds that the examination was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus and claims these disabilities are due to in-service noise exposure. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Under 38 C.F.R. § 3.303(b) (2015), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, established that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 21, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015). See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  While not specifically enumerated as a chronic disease, tinnitus has been held to be an "organic disease of the nervous system," and can thus be service-connected based on continuity of symptomatology. Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385 (2015).

In this case, the Veteran was diagnosed with bilateral sensorineural hearing loss disability and tinnitus following the February 2013 VA examination. The appellant claims that these disabilities result from in-service noise exposure. The Veteran stated in his VA Form 9 that he attended artillery training school at Fort Lewis, WA, trained on light artillery (quad 50 calibers on a half-track, and 40 caliber base mount weapons), and worked on 90 mm heavy artillery for two and a half years, participating in live fire exercises over 20 different times. The Veteran's DD-214 confirms his exposure to artillery noise, stating that his most significant duty assignment was as an AAA Gun Crewman. The Board finds that the Veteran's statements indicating that he was exposed to loud noise during service are credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). As the Veteran has been diagnosed with bilateral hearing loss disability and tinnitus, and was exposed to loud noise in service, the dispositive question in this case is whether these current disabilities are related to in-service noise exposure, on a presumptive, continuity of symptomatology, or other basis.

The Veteran stated in his VA Form 9 that he first noticed his hearing loss disability and tinnitus after live fire training exercises during his initial artillery training. He stated he informed his training instructors of the problem, and was told that this was normal and his hearing would return to normal shortly and the ringing would stop. He stated that his hearing did return to normal and the ringing did stop. The Veteran also stated that during later live fire exercises during his service in Japan, he lost his hearing completely for several days and ringing in his ears lasted for several weeks. He stated that this continued to occur after each live fire training exercise, and that the return to normal hearing and cessation of ringing took longer after each training exercise. The Veteran went on to state that he first noticed he had hearing loss and tinnitus about six months after he was discharged from active service. This is his first VA disability claim. 

The Veteran's medical treatment records at the VA Medical Center (VAMC) are part of his electronic claims file. These records contain conflicting reports from the Veteran as to the onset of his hearing loss disability and tinnitus. On March 30, 1999, the Veteran's treating nurse practitioner noted in a review of systems that the Veteran had no hearing loss or tinnitus. In an August 13, 2009 audiology consult, the Veteran reported that he had very little hearing in his right ear for at least 20 years or more and it was getting progressively worse. He reported a history of tinnitus in both ears for many years, military noise exposure from artillery fire and no post-service occupational noise exposure. 

There are no reports of a hearing loss disability or tinnitus in the Veteran's service treatment records. The Whisper Test was administered to the Veteran during his enlistment (March 20, 1953) and separation (April 11, 1956) examinations. Both service examinations found no hearing loss. The Report of Medical History given by the Veteran during his April 1956 separation examination appears to show that the Veteran denied any history of ear, nose or throat trouble and running ears. This is a signed, sworn document completed by the Veteran contemporaneously with his separation. Therefore, this record is highly probative with regards to whether the veteran experienced hearing loss or tinnitus during or upon his separation from service. However, service treatment records from December 30, 1955 note that both of the Veteran's ear drums were slightly retracted. This notation was in the context of an evaluation for complaints of bronchitis and urethral discharge, with no complaints of hearing loss or tinnitus.

There is only one medical opinion that addresses the question of whether there is competent evidence of a nexus between the Veteran's current disabilities and his in-service noise exposure. In February 2013, a VA audiologist examined the Veteran and reviewed the claims file. The RO had indicated in its examination request that the examiner should refer in its opinion to the Veteran's conceded noise exposure with an MOS of anti-aircraft artillery gun crewman, which the VA described as high acoustic trauma. The audiologist conducted auditory threshold and Maryland CNC speech discrimination testing. Both tests indicated that the Veteran met the criteria for a bilateral hearing loss disability. The audiologist addressed the Veteran's in service noise exposure. The audiologist also noted that the Veteran was employed as a painter for more than 30 years, which involved grinding, chipping, and sanding. The audiologist indicated that the Veteran reports experiencing tinnitus with hearing loss for the last 5-10 years, with no known etiology.

With regard to whether the hearing loss disability and tinnitus were related to service, the audiologist opined that it is less likely as not that these disabilities were caused by or a result of an event in military service. She opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with his diagnosed bilateral hearing loss disability. She noted the absence of audiological information gathered in service, the Whisper Tests administered upon enlistment and separation, and that the C-File is silent with regards to a complaint of decreased hearing while in service. The audiologist stated that the Veteran reported during the exam that he did not experience a hearing loss until late in life, and has complained of tinnitus for the last 5-10 years. She also cited recent medical literature as the basis for her rationale that it is difficult to attribute recent hearing impairment functioning solely to the trauma suffered in service, without considering other factors such as aging and noise exposure from occupational activities after service. The audiologist specifically stated that the Veteran's report of recent onset for tinnitus is much too late for military noise exposure to be the etiology. The Board finds that the VA examination was adequate, and entitled to substantive probative weight.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); Buczynski v. Shenseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

The representative argued in an August 19, 2015 written brief presentation that the Veteran's lay statements were sufficient to support a finding that the Veteran was exposed to hazardous noise while on active duty. The Veteran's lay statements, plus the job information listed on his DD-214, are sufficient for the Board to find that the Veteran was exposed to hazardous noise while on active duty. The representative further argued that because neither hearing loss nor tinnitus was notated upon the Veteran's entry into military service, the Veteran should be presumed sound upon entry. The Board finds that because neither hearing loss nor tinnitus was notated upon the Veteran's entry into military service, the Veteran is presumed to have been sound upon entry. As stated above, the Board agrees with the representative's arguments regarding the validity of the Veteran's lay statements and his soundness upon entry into service.

Although the Veteran stated that he had hearing loss and tinnitus during and since service, his contemporaneous indications that he did not have hearing loss, his February 2013 statements to the VA examiner, and his March 30, 1999 statement to a VAMC audiologist are of greater probative weight than those made during the course of an appeal from the denial of compensation benefits. Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony). Moreover, while veterans are competent to testify as to some medical matters, the Veteran's testimony indicating his current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure is testimony as to internal medical processes which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The Veteran's testimony in this regard is therefore not competent. Moreover, to the extent that this testimony is competent, the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned conclusions of the trained health care professional who conducted the September 2010 VA audiological examination. The weight of the evidence is thus against a relationship between the current bilateral hearing loss disability and tinnitus and service.

As stated in detail above, the Veteran's statements regarding the onset and continuation of his hearing loss and tinnitus are contradictory and unreliable. There is no other evidence that his hearing loss and tinnitus either manifested in service or within one year of separation or that symptomatology has continued since separation.  Therefore, service connection for bilateral hearing loss and tinnitus is not possible on the basis of continuity of symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.303(b) (2015).

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


